DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 03/16/2021. 
Claims 1-19 are pending in this application, with claims 1 and 11-12 being independent. 

Claim Objections
Claims 2-3 and 13-14 are objected to because of the following informalities:
In claim 2, line 8, “a size of any other” should read “a size of other”
In claim 3, line 3, “through a Radio resource” should read “through an Radio resource” 
In claim 13, line 7, “a size of any other” should read “a size of other”
In claim 14, line 2, “through a Radio resource” should read “through an Radio resource”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3,9,11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (S2-188073, hereinafter referred to as “Huawei”)-IDS in view of HOEPFNER (US 2018/0288824 Al, hereinafter referred to as “Hoepfner”).
	
Regarding claims 1 and 11-12, Huawei discloses a method, a terminal device (Huawei Section:6.x.2 Fig.6.x.2-1 The UE (i.e. terminal device)) and a network device (Huawei Section:6.x.2 Fig.6.x.2-1 The RAN (i.e. network device)) for signaling processing, comprising: segmenting, by a terminal device, a signaling into at least two segmented signalings (Huawei Section:6.x.1,6.x.2 Fig.6.x.2-1 The UE segments the radio capability (i.e. signaling) in to multiple messages (i.e. two or more)), wherein the segmented signaling is a partial signaling of the signaling (Huawei Section:6.x.2 Fig.6.x.2-1 The UE capability is divided among the multiple segments due to PDCP PDU size limitation which means each segment is smaller (i.e. partial) than the original UE capability information); and sending, by the terminal device, the at least two segmented signalings to a network device (Huawei Section:6.x.2 Fig.6.x.2-1 The UE sends each segments to the RAN).
Huawei does not explicitly disclose a processor and a memory of the terminal device.
However, Hoepfner from the same field of invention discloses a processor and a memory of the terminal device (Hoepfner Fig.4 Para[0040] The terminal has the processor and memory to store a program).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei to have the feature of “a processor and a memory of the terminal device” as taught by Hoepfner. The suggestion/motivation would have been to segment data to reduce the impact on the uplink of another RAT (Hoepfner Para[0039]).

Regarding claims 3 and 14, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei further discloses wherein before segmenting, by the terminal device, the signaling into at least two segmented signalings, the method further comprises: receiving, by the terminal device, a request message sent by the network device through a Radio Resource Control (RRC) signaling (Huawei Section:6.x.2 Fig.6.x.2-1 The RAN sends RRC UE capability enquiry (i.e. a request)); wherein the request message is used for requesting the terminal device to send the signaling to the network device, the request message carries a transaction identity of the RRC signaling (Huawei Section:6.x.2 Fig.6.x.2-1 The RAN sends enquiry for bands/bands combination (i.e. transaction identity)).
Regarding claim 9, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei further discloses wherein the signaling carries capability information of the terminal device (Huawei Section:6.x.2 Fig.6.x.2-1 The UE sends each segments to the RAN with capability information).



Claims 2,10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hoepfner and further in view of Torsner et al. (US 2015/0023373 Al, hereinafter referred to as “Torsner”).

Regarding claims 2 and 13, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei in view of Hoepfner does not explicitly disclose wherein segmenting, by the terminal device, the signaling into at least two segmented signalings comprises: when a size of the signaling is larger than a first threshold, segmenting, by the terminal device, the signaling into at least two segmented signalings; wherein, a size of each of the at least two segmented signalings is equal, and the size of each segmented signaling is smaller than or equal to the first threshold; or, a size of one segmented signaling of the at least two segmented signalings is smaller than the first threshold, and a size of any other segmented signaling of the at least two segmented signalings is equal to the first threshold.
However, Torsner from a similar field of invention discloses wherein segmenting, by the terminal device, the signaling into at least two segmented signalings comprises: when a size of the signaling is larger than a first threshold, segmenting, by the terminal device, the signaling into at least two segmented signalings (Torsner Fig.2b Para[0048] When the SDU size is more than the segmentation limit (i.e. first threshold), the SDU is segmented in two PDUs); wherein, a size of each of the at least two segmented signalings is equal, and the size of each segmented signaling is smaller than or equal to the first threshold (Not given patentable weight due to non-selective option in the claim); or, a size of one segmented signaling of the at least two segmented signalings is smaller than the first threshold, and a size of any other segmented signaling of the at least two segmented signalings is equal to the first threshold (Torsner Fig.2b Para[0048] When the PDU1 size equals the segmentation limit and PDU2 size is smaller than the segmentation limit).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei and Hoepfner to have the feature of “wherein segmenting, by the terminal device, the signaling into at least two segmented signalings comprises: when a size of the signaling is larger than a first threshold, segmenting, by the terminal device, the signaling into at least two segmented signalings; wherein, a size of one segmented signaling of the at least two segmented signalings is smaller than the first threshold, and a size of any other segmented signaling of the at least two segmented signalings is equal to the first threshold” as taught by Torsner. The suggestion/motivation would have been to reduce the overhead and bad link quality (Torsner Para[0022]).

Regarding claim 10, Huawei in view of Hoepfner and Torsner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei further discloses wherein the first threshold is a maximum size of transmitted data supported by a Packet Data Convergence Protocol (PDCP) layer (Huawei Section:6.x.1 The size limitation (i.e. threshold) is for PDCP PDU).



Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hoepfner and further in view of Bucknell et al. (US 2018/0159784 Al, hereinafter referred to as “Bucknell”).

Regarding claims 4 and 15, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei in view of Hoepfner does not explicitly disclose indicating, by the terminal device, a transaction identity of the segmented signaling corresponding to an RRC signaling.
However, Bucknell from a similar field of invention discloses indicating, by the terminal device, a transaction identity of the segmented signaling corresponding to an RRC signaling (Bucknell Fig.5 Para[0048] The segment indication/identifier SEG (i.e. transaction identity) is sent for each segment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei and Hoepfner to have the feature of “indicating, by the terminal device, a transaction identity of the segmented signaling corresponding to an RRC signaling” as taught by Bucknell. The suggestion/motivation would have been to improve data signal transmission (Bucknell Para[0027]).



Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hoepfner and further in view of LIANG et al. (US 2021/0218535 Al, hereinafter referred to as “Liang”).

Regarding claims 5 and 16, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei in view of Hoepfner does not explicitly disclose indicating, by the terminal device, a position of the segmented signaling in the signaling.
However, Liang from a similar field of invention discloses indicating, by the terminal device, a position of the segmented signaling in the signaling (Liang Para[0048] The segmentation information indicates the location of the segment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei and Hoepfner to have the feature of “indicating, by the terminal device, a position of the segmented signaling in the signaling” as taught by Liang. The suggestion/motivation would have been to eliminate excessive burden imposed on RRC buffer by segmentation (Liang Para[0007]).

Regarding claims 6 and 17, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei in view of Hoepfner does not explicitly disclose indicating, by the terminal device and through a preset configuration, that the segmented signaling is a last segmented signaling in the signaling.
However, Liang from a similar field of invention discloses indicating, by the terminal device and through a preset configuration, that the segmented signaling is a last segmented signaling in the signaling (Liang Para[0049] The bit pattern (i.e. preset configuration) is used as segmentation information which indicates whether the segment is the last).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei and Hoepfner to have the feature of “indicating, by the terminal device and through a preset configuration, that the segmented signaling is a last segmented signaling in the signaling” as taught by Liang. The suggestion/motivation would have been to eliminate excessive burden imposed on RRC buffer by segmentation (Liang Para[0007]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hoepfner and further in view of Jin et al. (US 2018/0317130 Al, hereinafter referred to as “Jin”).

Regarding claims 7 and 18, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei in view of Hoepfner does not explicitly disclose wherein the method further comprises: indicating, by the terminal device, a processing relationship between the segmented signaling and a segmented signaling that has already been sent to the network device, wherein the processing relationship is used for processing the segmented signaling by the network device, wherein the processing relationship comprises at least one of the following: the segmented signaling being combined with the segmented signaling that has already been sent to the network device, and the segmented signaling replacing the segmented signaling that has already been sent to the network device.


However, Jin from a similar field of invention discloses wherein the method further comprises: indicating, by the terminal device, a processing relationship between the segmented signaling and a segmented signaling that has already been sent to the network device, wherein the processing relationship is used for processing the segmented signaling by the network device, wherein the processing relationship comprises at least one of the following: the segmented signaling being combined with the segmented signaling that has already been sent to the network device, and the segmented signaling replacing the segmented signaling that has already been sent to the network device (Jin Para[0165-166] The segment serial number along with SI and SO field indicates initial transmission or retransmission which is used to combine or replace segments).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei and Hoepfner to have the feature of “wherein the method further comprises: indicating, by the terminal device, a processing relationship between the segmented signaling and a segmented signaling that has already been sent to the network device, wherein the processing relationship is used for processing the segmented signaling by the network device, wherein the processing relationship comprises at least one of the following: the segmented signaling being combined with the segmented signaling that has already been sent to the network device, and the segmented signaling replacing the segmented signaling that has already been sent to the network device” as taught by Jin. The suggestion/motivation would have been to reduce overhead during data transmission (Jin Para[0007]).



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hoepfner and further in view of Seidel et al. (EP 1432261 A1, hereinafter referred to as “Seidel”).



Regarding claims 8 and 19, Huawei in view of Hoepfner discloses the method, the terminal device and the network device as explained above for Claim 1. Huawei in view of Hoepfner does not explicitly disclose wherein when a second segmented signaling to be sent by the terminal device has same information as a third segmented signaling that has already been sent by the terminal device, the method further comprises: not sending, by the terminal device, the same information, and indicating that the same information is within the third segmented signaling, and indicating a position corresponding to the same information within the third segmented signaling; the at least two segmented signalings comprise: the second segmented signaling and the third segmented signaling.
However, Seidel from a similar field of invention discloses wherein when a second segmented signaling to be sent by the terminal device has same information as a third segmented signaling that has already been sent by the terminal device, the method further comprises: not sending, by the terminal device, the same information, and indicating that the same information is within the third segmented signaling, and indicating a position corresponding to the same information within the third segmented signaling (Seidel Para[0065] The dummy information is added to the PDU using receiver specific identification for the location); the at least two segmented signalings comprise: the second segmented signaling and the third segmented signaling (Seidel Fig.5 There is more than two segments).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huawei and Hoepfner to have the feature of “wherein when a second segmented signaling to be sent by the terminal device has same information as a third segmented signaling that has already been sent by the terminal device, the method further comprises: not sending, by the terminal device, the same information, and indicating that the same information is within the third segmented signaling, and indicating a position corresponding to the same information within the third segmented signaling; the at least two segmented signalings comprise: the second segmented signaling and the third segmented signaling” as taught by Seidel. The suggestion/motivation would have been to ensure secure data delivery (Seidel Para[0021]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0279173 to Loehr (Fig.2A and associated paragraphs).
2.	U.S. Patent Application Publication No. 2021/0219128 to Wu (Fig.1 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415